“It is the obligation of the appellant to assemble a proper record on appeal, which must contain all of the relevant papers that were before the Supreme Court” (Block 6222 Constr. Corp. v Sobhani, 84 AD3d 1292 [2011], quoting Wen Zong Yu v Hua Fan, 65 AD3d 1335 [2009]; see CPLR 5526; Matter of Remy v Mitchell, 60 AD3d 860 [2009]). Here, although the appellants included in the record on appeal a copy of the papers in support of and in opposition to the defendants’ motion to dismiss the *841complaint, the appellants failed, to include a copy of the motion papers pertaining to the defendants’ subsequent motion, the determination of which was the subject of the order appealed from. Thus, the record is inadequate to enable this Court to render an informed decision on the merits, and the appeal must be dismissed (see Block 6222 Constr. Corp. v Sobhani, 84 AD3d 1292 [2011]; Emco Tech Constr. Corp. v Pilavas, 68 AD3d 918, 918-919 [2009]). Rivera, J.E, Skelos, Florio and Austin, JJ., concur.